Citation Nr: 0603694	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran requested that he be afforded a hearing at the 
time he filed his substantive appeal in December 2001.  The 
veteran was informed in December 2002 that he was scheduled 
for a hearing before the Board in March 2003.  The veteran 
failed to appear for the hearing.  The veteran requested that 
the hearing be rescheduled.  The veteran withdrew his request 
for a hearing in May 2003.  Accordingly, the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2005).  

The veteran's case was remanded to the RO for additional 
development in July 2003.  The case is again before the Board 
for appellate review.

The Board notes that the veteran filed a claim for service 
connection for lung cancer as a result of exposure to Agent 
Orange in October 2005.  The veteran's claim has not been 
developed by the RO and therefore the Board refers this issue 
to the RO for adjudication.


FINDING OF FACT

The veteran has PTSD that is likely attributable to an event 
during his active military service.




CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records (SMRs) are negative for complaints or 
treatment for any psychiatric disorder.  The veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam from March 1968 to November 1968.  His 
unit of assignment for his service in Vietnam was with the 
34th Engineer Battalion.  The veteran did not receive any 
awards that reflect combat service during his service in 
Vietnam.

The veteran submitted a letter from the E. Podunavac, 
MSW/LSW, of the Logan Vet Center dated in June 2000.  The 
letter included a diagnosis of PTSD based on the veteran's 
military history in Vietnam.  The examiner noted that the 
veteran's symptoms included depression, nightmares, 
anger/rage, intrusive thoughts, survivor guilt, sleep 
disturbances, loss of interest in significant activities, and 
avoidance of feelings.  

The veteran submitted a second letter from Mr. Podunavac 
dated in June 2001.  The veteran reported witnessing jet 
airplanes drop napalm bombs and he discussed experiencing 
rocket and mortar attacks while stationed in Vietnam.  The 
examiner said that the veteran suffered from flashbacks, 
nightmares, intrusive thoughts, depression, anxiety, anger, 
panic attacks, and avoidance of people, places and things 
that remind him of Vietnam.  He diagnosed the veteran with 
chronic PTSD.  

The veteran was afforded a VA examination in October 2000.  
The veteran described his stressors of watching B-52 planes 
drop napalm bombs, receiving rocket and incoming mortar 
attacks at the base camp, and being involved in fire fights 
in Vietnam.  The examiner diagnosed the veteran with chronic 
PTSD and assigned him a global assessment of functioning 
score of 52.  The examiner noted that the veteran fulfilled 
the DSM-IV criteria for a diagnosis of PTSD.  

Outpatient treatment reports from VA dated from January 2000 
to October 2005 revealed that the veteran was diagnosed with 
PTSD, prescribed medication, and referred for psychotherapy.  

Also associated with the claims file are status reports for 
the 34th Engineer Battalion from the National Archives and 
Records Administration.  The reports reflect that the 
veteran's unit in Vietnam was subject to mortar attacks, 
rocket attacks, and a ground attack during the months of May 
and June 1968, including at Lai Khe where the veteran was.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  

The history provided by the veteran documented several 
stressors.  At his psychological examinations, the veteran 
related that he witnessed B-52 planes dropping napalm bombs 
and he said that his unit in Vietnam received rocket and 
mortar attacks.  Status reports from the National Archives 
and Record Administration corroborated the veteran's 
experience in Vietnam during mortar and rocket attacks.  
Accordingly, the Board finds that the stressors are 
corroborated.  See Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997) (the veteran's presence during an attack need not be 
specifically confirmed for the stressful experience to be 
corroborated).

Furthermore, the veteran has been diagnosed with PTSD by a 
private examiner and a VA examiner.  The examiners related 
the veteran's diagnosis to some of the stressor events that 
have been corroborated.  

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection is warranted.  In this regard, the Board 
notes that the evidence shows a diagnosis of PTSD, which 
meets the pertinent criteria.  In addition, as noted above, 
some of the in-service stressors related by the veteran, and 
relied upon by both a VA and a private examiner as a basis 
for the diagnosis, have been corroborated.  The Board 
consequently finds that the veteran has PTSD as a result of 
his military service.  An award of service connection is 
warranted.


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


